Citation Nr: 0421765	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
myalgia of trapezius muscles of the shoulder girdle 
bilaterally.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veteran 
Services


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk








INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent VA examination was conducted in December 
2002.  At that time the veteran's complaints were confined to 
the right shoulder.  Since that examination the veteran has 
been receiving on going treatment at a VA facility for 
shoulder complaints, apparently including the left shoulder.  
The Board notes that the RO has not reviewed these records.  
The Board is of the opinion that a current VA examination is 
warranted.  

The Board regrets the additional delay in adjudicating the 
veteran's claim that a remand will create.  However, it is 
necessary to ensure that the veteran receives all due 
consideration under the law.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO should obtain copies of any 
additional medical records pertaining to 
treatment of the shoulders from the VA 
facility in Salem Virginia covering the 
period from May 21, 2004 to the present.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination with an 
orthopedist to determine the nature and 
severity of the veteran's bilateral 
shoulder disorder.  The claims folder is 
to be made available to the examiner for 
review prior to the examination and the 
examiner is requested to acknowledge such 
review in the examination report.  All 
necessary tests and studies should be 
accomplished.  

The examination should include a detailed 
description of any pain, loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement.  The 
examination should also include 
evaluations for limitation of motion of 
the shoulders.  The examiner should be 
requested to note the normal ranges of 
motion.  

The examiner should also render an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
upper extremities are used repeatedly 
over a period of time. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

3.  Thereafter, the RO should re-
adjudicate the claim on appeal, to 
include all evidence received since the 
May 2003 statement of the case.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



